DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “the clusters”. Applicants are advised to amend this phrase to recite “the man-made vitreous fibre clusters”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “no more than 2 wt”. Applicants are advised to amend this phrase to recite “no more than 2 wt %”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (US 2002/0157321) in view of Kerssemakers et al (WO 2011/042533).

Regarding claim 1, Chiba discloses a friction material composition comprising abrasive inorganic granules with a particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm ([0023]). Thus, from the disclosure in the reference it is clear that 100 wt. % of the abrasive granules have a size 
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the inorganic abrasive particles are man-made vitreous fiber clusters as recited in the present claims.
Kerssemakers et al discloses a friction material formed by incorporating fiber balls, i.e. clusters (Abstract). The fiber balls are disclosed as comprising man-man vitreous fibers (Page 3).
The reference discloses that in the friction material composition the fiber balls results in the friction material having a reduced noise, i.e. an improved reduced noise development when in service (Page 2).
Given that both Chiba and Kerssemakers et al are drawn to friction material composition comprising abrasive materials, and, given that Chiba does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fiber clusters as taught by Kerssemakers et al, it would therefore have been obvious to one of ordinary skill in the art to include such clusters in the friction material composition disclosed by Chiba with a reasonable expectation of success.
	Regarding the limitation in claim 1 drawn to the clusters providing a reservoir in which wear debris may accumulate, while the combined disclosures of Chiba and Kerssemakers et al do not disclose that the fiber balls provide a reservoir in which wear debris may accumulate, it is the Examiner’s position given the combination of teachings from Chiba and Kerssemakers et al have rendered obvious the instantly friction material composition. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 


Regarding claim 2, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Chiba discloses that the friction material is a brake pad ([0030]).

Regarding claim 5, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that in the process of preparing the inorganic fiber balls, the inorganic fiber mixture is essentially fee of shots which means that shots greater than 125 microns are included in the inorganic fiber mixture in an amount from 0 to at most 0.2 wt. % (Page 11). Thus, the reference discloses that the fiber clusters are essentially free of a shot size of greater than 125 microns, overlapping that recited in the present claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 

Regarding claim 6, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that the man-made vitreous fiber clusters comprises a plurality of man-made vitreous fibers such as mineral fibers, i.e. alumina fibers (Pages 3-4). Given that the reference discloses alumina fibers, i.e. fibers formed from alumina or Al2O3, it is clear that the amount of alumina in the fibers is 100 %, within the recited range of greater than 15 wt. % Al2O3. It is the noted that the claims recite that the vitreous fibers comprises less than 50 wt. % SiO2, which encompasses an amount of zero (0) wt. % SiO2.

Regarding claim 7, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that the friction material comprises the fiber clusters in an amount of 14 wt. % of the friction material composition, within the recited range of at least 1 wt. % (Page 16 and Example 2).

Regarding claim 8, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that the friction material comprises the fiber clusters in an amount of 14 wt. % of the friction material composition, within the recited range of at least not more than 15 wt. % (Page 16 and Example 2).


As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 16, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Chiba discloses that the friction material composition comprises a fibrous base formed from fibers such as potassium titanate ([0014]).

Regarding claim 10, Chiba discloses a friction material composition comprising abrasive inorganic granules with a particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm ([0023]). Thus, from the disclosure in the reference it is clear that 100 wt. % of the abrasive granules have a size of 0.5 to 500 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm.

	Kerssemakers et al discloses a friction material formed by incorporating fiber balls, i.e. clusters (Abstract). The fiber balls are disclosed as comprising man-man vitreous fibers (Page 3). The reference discloses that in a preferred embodiment 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls, the remaining being loose mineral fibers, i.e. 95 to 0 wt. % loos mineral fibers (Page 12). Thus, the reference discloses an amount of clusters overlapping the recited range of 1 to 100 wt.  %. The reference discloses that in the friction material composition the fiber balls results in the friction material having a reduced noise, i.e. an improved reduced noise development when in service (Page 2).
Given that both Chiba and Kerssemakers et al are drawn to friction material composition comprising abrasive materials, and, given that Chiba does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fiber clusters as taught by Kerssemakers et al, it would therefore have been obvious to one of ordinary skill in the art to include such clusters in the friction material composition disclosed by Chiba with a reasonable expectation of success.
The recitation in the claims that the man-made vitreous fibers are “for the reduction of wear” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural 
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the combined disclosures of Chiba and Kerssemakers et al disclose the mixture of vitreous fibers as presently claimed, it is clear that the mixture of vitreous fibers obtained by the combined disclosures of Chiba and Kerssemakers et al would be capable of performing the intended use, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 11, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. As discussed above Kerssemakers et al discloses that 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls and the remaining are loose fibers, overlapping the recited ranges of at least 50 wt. % and at least 75 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).


	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the inorganic abrasive particles are a mixture of man-man vitreous fibers comprising 1 to 100 % by weight man-made vitreous fiber in the form of clusters as recited in the present claims.
	Kerssemakers et al discloses a friction material formed by incorporating fiber balls, i.e. clusters (Abstract). The fiber balls are disclosed as comprising man-man vitreous fibers (Page 3). The reference discloses that in a preferred embodiment 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls, the remaining being loose mineral fibers, i.e. 95 to 0 wt. % loos mineral fibers (Page 12). Thus, the reference discloses an amount of clusters overlapping the recited range of 1 to 100 wt.  %. The reference discloses that in the friction material composition the fiber balls results in the friction material having a reduced noise, i.e. an improved reduced noise development when in service (Page 2).
Given that both Chiba and Kerssemakers et al are drawn to friction material composition and methods of preparing such compositions comprising abrasive materials, and, given that Chiba does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fiber clusters as taught by Kerssemakers et al, it would therefore have been obvious to one of ordinary skill in the art to include such clusters in the method of 
The recitation in the claims that the method is “for preparation of a friction material for the reduction of wear” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the combined disclosures of Chiba and Kerssemakers et al disclose the a method of making a friction material as presently claimed, it is clear that the method obtained by the combined disclosures of Chiba and Kerssemakers et al would be capable of performing the intended use, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 13, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that the fiber balls comprises at least 1 wt. % of the friction material composition (Page 6). It is recognized that the present claims require the amount of fiber clusters in terms of volume %, while the reference discloses the amounts in terms of weight %. However, it is the Examiner’s position 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 14, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. As discussed above Chiba discloses that 100 wt. % of the abrasive granules have a size of 0.5 to 500 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm. 
Additionally, Kerssemakers et al discloses that 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls and the remaining are loose fibers, overlapping the recited ranges of at least 50 wt. % and at least 75 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 15, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. As discussed above Chiba discloses friction material obtained from the disclosed method.

Response to Arguments
Applicant's arguments filed 9/22/2020 have been fully considered but they are not persuasive. 

Applicants argue that Kerssemakers discloses the particle size for the fiber balls, i.e. the weight average fiber ball range is within the range of 0.5 to 1.5 mm, and the term “average” does not inform one of ordinary skill in the art would the size distribution as recited in claim 1 as amended. However, firstly it is noted that Page 6 of Kerssemakers discloses that the size of the inorganic fiber balls may vary within wide ranges and the ranges disclosed by the reference are the preferred ranges. Secondly, should be noted that Kerssemakers while being utilized for its disclosure of fiber balls, was not utilized for its teaching of the size of the fiber balls. As set forth in the previous Office Action and maintained in the rejections above, Chiba was utilized for its disclosure of inorganic granules with a particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm. Thus, from the disclosure in the reference it is clear that 100 wt. % of the abrasive granules have a size of  1 to 3,000 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm.

Applicants point to Page 3 of the instant Specification which discloses wear reduction is obtained by MMVF clusters of sizes in the range of 0.6 to 1.6 mm, preferably 0.6 to 1.0 mm, etc. and therefore it is clear that there are significant advantages associated with the size range recited in claim 1.  However, while there may be advantages for the particularly recited particle size range, it is unclear what is unexpected or surprising with the particle size range recited in the present claims. If Applicants’ intention is to argue that the unexpected and/or surprising results obtained with the claimed particle size range, it is significant to not that Applicants have not proffered any evidence, i.e. data, supporting their position.

Applicants argue that the combination of Kerssemakers and Chiba is inapt to amended claim 1 because the resulting product would have abrasive granules with a particular size and fiber balls with the wrong size distribution. However, as discussed above Page 6 of Kerssemakers discloses that the size of the inorganic fiber balls may vary within wide ranges and the ranges disclosed by the reference are the preferred ranges. Thus, while the reference prefers a certain size of the fiber balls, the reference is not limited to the preferred disclosed sized range and therefore is nothing within the scope of the reference precludes utilizing the fibers balls disclosed by Kerssemakers with the particular particle size range disclosed by Chiba. 

Applicants argue that there is no teaching from either Chiba or Kerssemakers that fiber balls would reduce wear or that the wear reduction would be in any way enhanced by using the claimed size distribution for fiber balls. It is recognized that neither Chiba nor Kerssemakers disclose wear reduction. However, it is noted that Page 4 of the instant Specification discloses that when at least 95 wt. % of the man-made vitreous fiber clusters have a size in the range from 

Regarding claim 5 Applicants argue that the Examiner’s analysis is incorrect given that the definition of Kerssemakers for essentially free of shots apparently allows unrestricted amounts of shot in the range of 63-125 microns, i.e. greater than 2 wt. % of shot size > 63 microns is allowed by the definition of “essentially free of shot” disclosed in Kerssemakers, i.e. no more than 0.2 wt. % of shot greater than 125 microns. However, Kerssemakers discloses that “essentially free of shots” means that “shots of > 125 microns are included in the inorganic fiber mixture in an amount from 0 to at most 0.2 wt. %”. This, definition in the reference encompasses shots with a size of 126, 126, 200 microns etc. as comprising 0 to 0.2 wt. % of fiber balls. Claim 5 recites that no more than 2 wt. % of shot of size > 63 microns. Thus, claim 5 encompasses a range of 0 to 2 wt. % of shots with a size greater than 63 microns, i.e. the range in the claims encompasses 64, 65, 100 microns, etc. which overlaps that disclosed in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767